EXHIBIT 10.5
 
LOCK-UP AGREEMENT
 

    December 30, 2008

 
Ladies and Gentlemen:


The undersigned is a director, executive officer or beneficial owner of shares
of capital stock, or securities convertible into or exercisable or exchangeable
for the capital stock (each, a Company Security) of IX Energy, Inc., a Delaware
corporation (the Company). The undersigned understands that the Company will
merge with a wholly-owned subsidiary of IX Energy Holdings, Inc., a publicly
traded Delaware company (Parent), concurrently with a private placement by
Parent of a minimum of 27.5 Units  and a maximum of 100 Units, or up to 115
Units if the Company elects, with the placement agents approval, to accept
over-subscriptions, with each Unit (the Units) consisting of 250,000 shares of
common stock (the Shares) and a three-year detachable warrant to purchase
250,000 shares of common stock (the Warrant) with an exercise price of $0.50 per
share, for a purchase price of $100,000 per Unit (the Funding Transaction). The
undersigned understands that the Company, Parent and the investors in the
Funding Transaction will proceed with the Funding Transaction in reliance on
this Letter Agreement.


1.    In recognition of the benefit that the Funding Transaction will confer
upon the undersigned, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the undersigned agrees, for
the benefit of the Company, Parent, and each investor in the Funding
Transaction, that, during the period beginning on the effective date of the
Registration Statement which includes the Shares and the shares of common stock
underlying the Warrants  (the Registration Statement) and ending fifteen (15)
months after such date (the Lockup Period), the undersigned will not, without
the prior written consent of persons holding a majority of the Units at such
time (the Majority Investors), directly or indirectly, (i) offer, sell, offer to
sell, contract to sell, hedge, pledge, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or sell (or announce any offer, sale, offer of sale, contract of sale,
hedge, pledge, sale of any option or contract to purchase, purchase of any
option or contract of sale, grant of any option, right or warrant to purchase or
other sale or disposition), or otherwise transfer or dispose of (or enter into
any transaction or device that is designed to, or could be expected to, result
in the disposition by any person at any time in the future), any securities of
Parent (each, a Parent Security), beneficially owned, within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934, as amended (the Exchange Act),
by the undersigned on the date hereof or hereafter acquired or (ii) enter into
any swap or other agreement or any transaction that transfers, in whole or in
part, directly or indirectly, the economic consequence of ownership of any
Parent Security, whether any such swap or transaction described in clause (i)
or (ii) above is to be settled by delivery of any Parent Security (each of the
foregoing, a Prohibited Sale).


2.    Notwithstanding the foregoing, the undersigned (and any transferee of the
undersigned) may transfer any shares of a Company Security or a Parent Security
(i) as a bona fide gift or gifts, provided that prior to such transfer the donee
or donees thereof agree in writing to be bound by the restrictions set forth
herein, (ii) to any trust, partnership, corporation or other entity formed for
the direct or indirect benefit of the undersigned or the immediate family of the
undersigned, provided that prior to such transfer a duly authorized officer,
representative or trustee of such transferee agrees in writing to be bound by
the restrictions set forth herein, and provided further that any such transfer
shall not involve a disposition for value, (iii) to non-profit organizations
qualified as charitable organizations under Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, or (iv) if such transfer occurs by operation
of law, such as rules of descent and distribution, statutes governing the
effects of a merger or a qualified domestic order, provided that prior to such
transfer the transferee executes an agreement stating that the transferee is
receiving and holding any Company Security or Parent Security subject to the
provisions of this agreement. For purposes hereof, immediate family shall mean
any relationship by blood, marriage or adoption, not more remote than first
cousin.  In addition, the foregoing shall not prohibit (A) privately negotiated
transactions, provided the transferees agree, in writing, to be bound to the
terms of the lock-up agreements for the balance of the Lockup Period, and (B)
sales by the undersigned of of 1% of the total issued and outstanding shares of
the Companys common stock, in a 90 day period, commencing on the seventh month
after the effectiveness of the Registration Statement through the end of the
Lockup Period.
 
1

--------------------------------------------------------------------------------



3.    This Letter Agreement shall be governed by and construed in accordance
with the laws of the state of New York.


4.    This Letter Agreement will become a binding agreement among the
undersigned as of the date hereof.  In the event that no closing of the Funding
Transaction occurs, this Letter Agreement shall be null and void. This Letter
Agreement (and the agreements reflected herein) may be terminated by the mutual
agreement of Parent, the Majority Investors, and the undersigned, and if not
sooner terminated, will terminate upon the expiration date of the Lockup Period.
This Letter Agreement may be duly executed by facsimile and in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to constitute one and the same instrument. Signature
pages from separate identical counterparts may be combined with the same effect
as if the parties signing such signature page had signed the same counterpart.
This Letter Agreement may be modified or waived only by a separate writing
signed by each of the parties hereto expressly so modifying or waiving such
agreement.
 
 

 
Very truly yours,
 
________________________________
Print Name:

 


Address: ______________________________________
Number of shares of Common Stock owned: ____________
Certificate Numbers: ______________________________
Accepted and Agreed to:




IX Energy Holdings, Inc.




By: ____________________________________________
Name:
Title:
 
 
2